Per Curiam:
The defendant has demurred to plaintiff’s petition, which was filed on July 19, 1946. The petition alleges that plaintiff was, by appointment and promotion, a regular mail carrier in Atlantic City, New Jersey, from October 1, 1923 to January 10, 1931, at which time he was removed from his position without just cause, without a hearing on the charges and without due process of law, and in violation of section 6 of the act of August 24, 1912, 37 Stat. 555; that plaintiff acquired rights by his appointment of which he could not be deprived without due process of law; that he claims back salary from January 10, 1931 to July 9, 1942 at $2,100 per year less the amount which he earned in other employment during that time, his net claim being $17,397 plus interest; that he makes no claim for the period after July 9, 1942 because he earned more in other employment than he would have earned as a mail carrier.
The Government says that the petition does not state a cause of action. We agree. The relevant part of the sec*223tion of the act of 1912 upon which plaintiff relies is as follows:
That no person in the classified civil service of the United States, shall be removed therefrom except for such cause as will promote the efficiency of said service and for reasons given in writing, and the person whose removal is sought shall have notice of the same and of any charges preferred against him, and be furnished with a copy thereof, and also be allowed a reasonable time for personally answering the same in writing; and affidavits in support thereof; but no examination of witnesses nor any trial or hearing shall be required except in the discretion of the officer making the removal; and copies of charges, notice of hearing, answer, reasons for removal, and of the order of removal shall be made a part of the records of the proper department or office, as shall also the reasons for reduction in rank or compensation; and copies of the same shall be furnished to the person affected upon request, and the Civil Service Commission also shall, upon request, be furnished copies of the same: * * *
This statute does not require that a civil servant shall be granted a hearing before removal. In fact, it says the contrary. The statement in the petition that the plaintiff was removed without just cause does not state a ground of recovery since we have no power to review the causes of removal of civil servants, if the procedural requirements are complied with. Eberlein v. United States, 53 C. Cls. 466; Arthur S. Kellom v. United States, 55 C. Cls. 174. The statement in the petition that the plaintiff was removed without due process of law is only a statement of a legal conclusion, which adds nothing to the petition. The demurrer is sustained, and plaintiff’s petition is dismissed.
It is so ordered